MEMORANDUM **
Jasvir Kaur, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s decision denying her application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th Cir.2003), and we deny the petition for review.
Substantial evidence supports the BIA’s determination that even if Kaur credibly established past persecution, the government rebutted Kaur’s presumption of a well-founded fear of future persecution by demonstrating that country conditions in India have changed significantly since her departure. See Sowe v. Mukasey, 538 F.3d 1281, 1285-86 (9th Cir.2008). The agency rationally construed the country reports in the record and provided a sufficiently individualized analysis of Kaur’s *609situation. See Gonzalez-Hernandez, 336 F.3d at 1000.
Because Kaur failed to establish eligibility for asylum, she necessarily failed to meet the more stringent standard for withholding of removal. See Sowe, 538 F.3d at 1288.
Finally, substantial evidence supports the denial of CAT relief based on the changed country conditions. See id. at 1288-89.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.